DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election required in the office action on December 10, 2021 is hereby withdrawn. The prior art search revealed art drawn to both species. Claims 1-20 are pending in the application and will be examined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the axles and support arm connections must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Line 1 of the abstract recites “said track”. 
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claims 1 and 18 line 6 should read “the front sprocket roller” for the purpose of consistency.
Claim 1 lines 7-8 and Claim 18 lines 6-7 recite “an axle disposed within the rear sprocket roller and extending beyond the first side and the second side of the front sprocket roller”. Examiner interprets this to mean “extending beyond the first side and the second side of the rear sprocket roller” in consistency with the recitation of lines 3-4 of .
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martel (US 2016/0121944 A1).  Martel teaches a drag force generating device (Figure 1 reference 100), comprising a front sprocket roller having a first side and a second side (Right and left references 162 in Figure 5); an axle (Figure 5 reference 164) disposed within the front sprocket roller and extending beyond the first side and the second side of the front sprocket roller (See paragraph 0040 lines 7 and 8 discussing the axle connection to plates 166 which are beyond the first and second sides of the rollers as seen in Figure 4); a rear sprocket roller having a first side and a second side (Figure 4 right and left references 170), the rear sprocket roller generally positioned linearly with the front roller along on a longitudinal axis of the device (See Figure 5); an axle (Figure 4 reference 172) disposed within the rear sprocket roller and extending beyond the first side and the second side of the rear sprocket roller (See Figure 4); a track (Figure 1 reference .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martel in view of Opheim (US 2345496).  The drag force generating device of claim 1 is taught by Martel. Martel fails to teach wherein the track further comprises a plurality of treads thereon. However, Opheim teaches a similar drag force generating device containing treads (Figure 1 reference 19) to reduce skid and afford traction to allow the device to travel in snow (Column 2 lines 12-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use treads as in Opheim on the track of Martel so as to reduce skid and afford traction to allow the device to travel in snow. 
Claim 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martel in view of Opheim as applied to claim 2 above and further in view of Gremeret (US 3568787).
In regards to claim 3: The drag force generating device of claim 2 is taught by Martel in view of Opheim. The combination fails to teach a middle sprocket roller having a first side and a second side, the middle sprocket roller generally positioned in between the front sprocket roller and the rear sprocket roller along the longitudinal axis of the device, and wherein the track is disposed additionally around said middle sprocket roller. 
In regards to claim 4: The drag force generating device of claim 3 is taught by Martel in view of Opheim and Gremeret. The combination further teaches wherein an axle is disposed within the middle sprocket roller and extending beyond the first side and the second side of the front sprocket roller (See unlabeled axle in Figure 11 of Gremeret disposed within roller 34 and extending beyond the sides of roller 34). 
In regards to claim 5: The drag force generating device of claim 4 is taught by Martel in view of Opheim and Gremeret. The combination further teaches wherein the power source is an internal combustion engine (Paragraph 0023 lines 4-5 of Martel). 
In regards to claim 9: The drag force generating device of claim 4 is taught by Martel in view of Opheim and Gremeret. The combination further teaches wherein the power source is an electric motor (Paragraph 0023 lines 5-6 of Martel). 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martel in view of Opheim and Gremeret as applied to claim 5 above and further in view of Kennedy (US 2016/0184150 A1).
In regards to claim 6: The drag force generating device of claim 5 is taught by Martel in view of Opheim and Gremeret. The combination fails to teach a headlight mounted on the cab. However, Kennedy teaches a personal tracked vehicle with headlights (Figure 1 reference 24) so that a user may see what is in front of them while operating the vehicle in the dark or in low light conditions (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Martel in view of Opheim and Gremeret to additionally have headlights as in Kennedy so that a user may see what is in front of them while operating the vehicle in the dark or in low light conditions thereby increasing safety to the user and increasing the hours in the day the vehicle may be used. 
In regards to claim 7: The drag force generating device of claim 6 is taught by Martel in view of Opheim, Gremeret, and Kennedy. The combination further teaches wherein the throttle control apparatus is an ergonomic shape (See Figure 1 reference 108 in light of Paragraph 0026 of Martel). 
In regards to claim 8: The drag force generating device of claim 7 is taught by Martel in view of Opheim, Gremeret, and Kennedy. The combination further teaches wherein the internal combustion engine further comprises a centrifugal clutch (Paragraph 0056 lines 5-6 of Martel).
Claims 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martel in view of Gremeret.
In regards to claim 10: Martel teaches a tracked powered machine (Figure 1 reference 100), comprising: a frame (Figure 4 reference 142); a cab (Figure 6 references 126 and 204, See Paragraph 0071 lines 7-10, as well as references 140, 144, 146, and 148) mounted on the frame, said cab having a plurality of opposing side walls (Figure 6 references 126 and Figure 1 references 140); a first support arm (Figure 4 reference 166) having a first distal end (Front most end of 166) and a second distal end (Rear most end of 166), said first support arm coupled to the frame at the second distal end of the first support arm (See Figure 4); a second support arm (Figure 4 reference 174) having a first distal end (Rear most end) and a second distal end (Front most end), said second support arm coupled to the frame at the second distal end of the second support art (See Figure 4); a front sprocket roller having a first side and a second side (Right and left references 162 in Figure 5) and additionally including an axle (Figure 5 reference 164) disposed within the front sprocket roller extending beyond the first side and the second side of the front sprocket roller (See paragraph 0040 lines 7 and 8 discussing the axle connection to plates 166 which are beyond the first and second sides of the rollers as seen in Figure 4), said axle coupled to the first distal end of the first support arm (Paragraph 0040 lines 7-8); wherein the front sprocket roller is disposed at a position below the frame opposite that of the cab (See Figures 4 and 6 where the front sprocket roller is below frame 142, opposite that of upper portion of cab where references 126 and 204 sit on top of frame 142); a rear sprocket roller having a first side and a second side (Figure 4 right and left references 170), and additionally including an axle (Figure 4 reference 172) disposed within the rear sprocket roller extending beyond the first side and the second side of the rear sprocket roller (See Figure 4), said axle coupled to the first distal end of the second 
Martel fails to teach a plurality of rollers positioned at a position between the front sprocket roller and the rear sprocket roller; said plurality of rollers disposed within the track. However, Gremeret teaches a personal tracked device comprising a plurality of rollers (Figure 9 references 34) positioned at a position in between the front sprocket roller and the rear sprocket roller (See arrangement in Figure 9); said plurality of rollers disposed within the track (See arrangement in Figure 7). The rollers receive and guide the crawler track (Column 3 lines 32-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use rollers as in Gremeret to further guide the track of Martel so as to prevent the track from slipping out of place thereby preventing damage and wear. 
In regards to claim 11: The tracked powered machine of claim 10 is taught by Martel in view of Gremeret. The combination further teaches a front shield wall on the cab (Figure 4 reference 146 of Martel).
In regards to claim 13: The tracked powered machine of claim 11 is taught by Martel in view of Gremeret. The combination further teaches wherein the track is constructed out of rubber (Paragraph 0020 lines 8-9 of Martel). 
In regards to claim 14: The tracked powered machine of claim 11 is taught by Martel in view of Gremeret. The combination further teaches wherein the power source is an internal combustion engine (Paragraph 0023 lines 4-5 of Martel). 
In regards to claim 15: The tracked powered machine of claim 14 is taught by Martel in view of Gremeret. The combination further teaches wherein the internal combustion engine further comprises a mechanical clutch (Paragraph 0057 lines 6-8 of Martel). 
In regards to claim 16: The tracked powered machine of claim 14 is taught by Martel in view of Gremeret. The combination further teaches wherein the internal combustion engine further comprises a centrifugal clutch (Paragraph 0056 lines 5-6 of Martel).
In regards to claim 17: The tracked powered machine of claim 16 is taught by Martel in view of Gremeret. The combination further teaches a trailer hitch (Figure 2 reference 130 of Martel) mounted on the frame. 
In regards to claim 18: Martel teaches a tracked powered machine to create drag force (Figure 1 reference 100) comprising: a front sprocket roller having a first side and a second side (Right and left references 162 in Figure 5); an axle (Figure 5 reference 164) 
Martel fails to teach a plurality of rollers disposed generally within the track between the front sprocket roller and the rear sprocket roller. However, Gremeret teaches a personal tracked device comprising a plurality of rollers (Figure 9 references 34) between the front sprocket roller and the rear sprocket roller (See arrangement in Figure 9); said plurality of rollers disposed within the track (See arrangement in Figure 7). The rollers receive and guide the crawler track (Column 3 lines 32-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use rollers as in Gremeret to further guide the track of Martel so as to prevent the track from slipping out of place thereby preventing damage and wear.
In regards to claim 19: The tracked powered machine of claim 18 is taught by Martel in view of Gremeret. The combination further teaches wherein the internal combustion engine further comprises a centrifugal clutch (Paragraph 0056 lines 5-6 of Martel).
In regards to claim 20: The tracked powered machine of claim 18 is taught by Martel in view of Gremeret. The combination further teaches wherein the internal combustion engine further comprises a mechanical clutch (Paragraph 0057 lines 6-8 of Martel). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martel in view of Gremeret as applied to claim 11 above and further in view of Grenzi (US 2018/0346040 A1). 
The tracked powered machine of claim 11 is taught by Martel in view of Gremeret. The combination does not teach wherein the track is constructed out of metal. However, Grenzi teaches a track constructed out of metal (See metal insert and steel cord in paragraphs 0008 and 0009) to support the loads of the vehicle and give stability to the vehicle (Paragraph 0008) as well as to reinforce the belt and work under traction absorbing the longitudinal load and reducing any elastic effect (Paragraph 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the track of Martel in view of Gremeret with metal as in Grenzi so as to support the loads of the vehicle and give stability to the vehicle as well as to reinforce the belt and work under traction absorbing the longitudinal load and reducing any elastic effect thereby increasing the durability of the track and the vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akre (US 9956976 B1) and Schultz (US 2007/0209847 A1) teach tracked all-terrain carts for transporting objects across rugged terrain.  Martel (US 2015/0217815 A1), Nadeau (US 2015/0068351), Fairhead (US 2014/0138169 A1), Martel (US 2013/0264130 A1), Fairhead (US 2013/0092458 A1), Martel (US 2013/0037332 A1), Nadeau (US 2011/0266077 A1), Fairhead (US 2008/0128183 A1),  Dempster (US 6193003 B1), Allisio (US 4519470), Buck (US 3610355), and Sutherland (US 2855059) teach tracked vehicles for pulling or pushing users or loads across a terrain. Justus (US 2002/0074176 A1) teaches a tracked personal vehicle for use on a snow or other terrains where a user stands on it. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611